Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Hui-Shan King on 01/25/22.

The application has been amended as follows: 

Please cancel claim 3.

Claim 8. Please remove the phrase “ready-to-use” from the claim.

Claim 11. Please change, “The invention of claim 9,” to “The perfuming composition or perfuming consumer product of claim 9,”.

Claim 12. Please change, “The invention of claim 9,” to “The perfuming composition or perfuming consumer product of claim 9,”.




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s terminal disclaimers filed 12/29 and approved 12/29/21 have overcome/rendered moot the previous double patenting rejections. As discussed previously the closest prior art is Hirosuke (JP-08-113795 (from IDS)) which teaches structurally similar esters, e.g. wherein applicant’s methyl group in the middle of the compound is an isopropyl instead of the instantly claimed methyl, and applicant’s isopropyl is an ethyl in Hirosuke and applicant’s tbutyl is a C1-C4 alkyl (which includes t-butyl). However, Hirosuke reports these compounds have grassy/herbacious note(s)in their fruity odor which is not found in the instantly claimed compounds and as such the instantly claimed compounds lacking grassy/herbaceous notes are not obvious over the prior art. Especially in view of the board decision rendered in parent/grandparent application 12/991506.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1-2, 4-9, and 11-13 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/Primary Examiner, Art Unit 1616